Citation Nr: 1707667	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  11-10 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Joseph A. Kresse, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to September 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a July 2013 videoconference hearing before the undersigned. A transcript of those proceedings is associated with the Virtual VA record.

In February 2014 and October 2014, the Board remanded the claim for additional development.

In an August 2015 decision, the Board denied the Veteran's claim for an increased rating. The Veteran appealed the Board's August 2015 decision to the United States Court of Appeals for Veterans Claims (Court). An August 2016 Court order vacated the Board's decision, and adopted a Joint Motion for Remand (JMR) for readjudication of the appellant's claim. This issue is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive an addendum opinion and/or a new examination. 

The Veteran insists that he warrants a rating in excess of 20 percent in part because he contends that his activities are regulated as defined by Diagnostic Code 7913.  See 38 C.F.R. § 4.119. Regulation of activities is defined as the "avoidance of strenuous occupational and recreational activities." 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015). In Camacho v. Nicholson, 21 Vet. App. 360, 363-365 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted.

The Board observes that the Veteran is currently service connected for several disabilities associated with his diabetes: left leg peripheral neuropathy at 40 percent; right leg peripheral neuropathy at 40 percent; left arm peripheral neuropathy at 20 percent; and right arm peripheral neuropathy at 20 percent.

The Board's August 2015 decision relied heavily on a March 2015 examination report. The examiner found that the Veteran does have difficulty with functional activities because of impaired sensations in his legs and neuropathy in his hands.   However, the examiner stated that he did "not see any evidence that fluctuations in [the Veteran's] blood sugars will cause the need for functional impairments, or need to regulate activities, beyond his diabetic dietary restrictions." The examiner further reasoned that there was no consistent documentation showing severe blood sugar swings resulting in impaired levels of function, and that as long as blood sugars are maintained in a safe range with diet or medications, they should not impair functions.

In its August 2016 JMR, the Court explained that the Board, in making its August 2015 decision, erred by failing to provide an adequate statement of reasons or bases for its decision. The Board also failed to discuss positive evidence of record dated prior to 2015 indicating regulation of activities as contemplated under the rating criteria. 

In this regard, the evidentiary record includes a QTC examination of October 2010,
at which time conditions consisting of active diabetes mellitus, hypertension, and
erectile dysfunction were diagnosed and the examiner remarked that the effect
of "the condition on claimant's usual occupation is none only avoid strenuous
activities." A July 2013 record from the Veteran's VA doctor revealed a clinical assessment of "diabetes mellitus type 2 [with] neuropathy, episodic symptomatic hypoglycemia, [m]ultiple other cardiac risk factors" and provided a plan advising of "moderate exercise 30-45 minutes 3-5 times [per] week, avoid strenuous occupational and recreational activities." In addition, a June 2014 VA contract
examination reflects that the examiner checked a box indicating that the Veteran
required regulation of activities because of his diabetes mellitus, and the
examiner's functional impact statement listed diabetes, moderate-to-severe
neuropathy, and impaired hand dexterity as the diagnoses impacting his ability to
work. 

As such, pursuant to the August 2016 JMR and Court order, this case is remanded for an addendum opinion and/or examination so that the AOJ can provide the Veteran with a new VA examination or opinion to reconcile the findings of the March 2015 report with the additional medical evidence described above which appears to document a history of occupational and recreational activity restrictions.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in electronic records to the examiner who prepared the March 2015 report or, if that examiner is unavailable, to another suitably qualified VA examiner. The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements. The examiner must specify in the report that the claims file in electronic records (Virtual VA and VBMS) has been reviewed. The rationale for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion. If additional examination is indicated, it should be scheduled in accordance with applicable procedures.  

The examiner should provide an opinion for his conclusion that he "did not see any evidence that fluctuations in [the Veteran's] blood sugars will cause the need for functional impairments, or need to regulate activities, beyond his diabetic dietary restrictions." In so doing, the examiner should address the medical evidence described above and any other evidence he may deem relevant. It should be indicated whether any regulation of activities is due to fluctuations in blood sugar as opposed to limitations caused by the peripheral neuropathy.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claim. If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




